



Exhibit 10.51


FIRST AMENDMENT TO
1.75 LIEN TERM LOAN CREDIT AGREEMENT
THIS FIRST AMENDMENT TO 1.75 LIEN TERM LOAN CREDIT AGREEMENT (hereinafter
referred to as the “Amendment”) is dated as of April 4, 2017, by and among EXCO
RESOURCES, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors
(the “Guarantors”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative
Agent (“Administrative Agent”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Collateral Trustee (“Collateral Trustee”). Unless the context otherwise requires
or unless otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).
WITNESSETH:
WHEREAS, Borrower, the Guarantors, Administrative Agent, Collateral Trustee and
the financial institutions from time to time party thereto (the “Lenders”) have
entered into that certain 1.75 Lien Term Loan Credit Agreement dated as of March
15, 2017 (as the same has been amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement” and as further amended by this Amendment, the “Credit
Agreement”);
WHEREAS, Borrower, the Guarantors, Administrative Agent and the Majority Lenders
have entered into that certain Limited Consent under the Indenture and the
Credit Agreement dated as of the date hereof (as the same has been amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Limited Consent”) whereby the the Majority
Lenders instructed Wilmington Trust, National Association, in its capacity as
Administrative Agent and in its capacity as Collateral Trustee under the
Existing Agreement and the Credit Agreement, to execute and deliver this
Amendment and other documents, instruments and agreements contemplated herein
(including any and all amendments, amendments and restatements, modifications,
supplements and acknowledgements with respect to any of the foregoing); and
WHEREAS, the Borrower, the Guarantors, Administrative Agent (acting upon the
instruction of the Lenders) and Collateral Trustee (acting upon the instruction
of the Lenders), desire to amend the Existing Agreement as provided herein upon
the terms and conditions set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and Collateral Agent hereto hereby agree as
follows:
Section 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, effective as of the date hereof, the Credit Agreement shall
be amended in the manner provided in this Section 1.


 
KE 42834148

--------------------------------------------------------------------------------





1.1    Deposit Account Control Agreement. Schedule 5.18 of the Credit Agreement
is hereby amended by replacing “20 days” with “30 days” in the third paragraph
thereof.
SECTION 2.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the execution and delivery
of this Amendment by each Credit Party, Administrative Agent and Collateral
Trustee.
SECTION 3.    Representations and Warranties of Borrower. To induce the
Administrative Agent and Collateral Trustee to enter into this Amendment, each
Credit Party hereby represents and warrants to the Administrative Agent and
Collateral Trustee as follows:
3.1    Corporate Authority; No Conflicts. The execution, delivery and
performance by such Credit Party of this Amendment and all documents,
instruments and agreements contemplated herein are within such Credit Party’s
corporate or other organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
Governmental Authority and do not violate or constitute a default under any
provision of any applicable law or other agreements binding upon such Credit
Party or result in the creation or imposition of any Lien upon any of the assets
of such Credit Party except for Liens permitted under the Credit Agreement.
3.2    Enforceability. This Amendment has been duly executed and delivered by
each Credit Party and constitutes the valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
SECTION 4.    Miscellaneous.
4.1    Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
4.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.3    Legal Expenses. Each Credit Party hereby agrees to pay all reasonable
fees and expenses of special counsel to Administrative Agent and the Collateral
Agent incurred by Administrative Agent and the Collateral Agent in connection
with the preparation, negotiation and execution of this Amendment and all
related documents.
4.4    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery


2





--------------------------------------------------------------------------------





of photocopies of the signature pages to this Amendment by facsimile or
electronic mail shall be effective as delivery of manually executed counterparts
of this Amendment.
4.5    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
4.6    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
4.7    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
4.8    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
4.9    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Existing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Existing Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Existing Agreement to the “Credit Agreement”, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
[SIGNATURE PAGES FOLLOW]








3





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
BORROWER:
EXCO RESOURCES, INC.
By:    /s/ Tyler Farquharson    
Name:    Tyler Farquharson
Title:    Vice President, Chief Financial Officer     and Treasurer
GUARANTORS:
EXCO HOLDING (PA), INC.
EXCO PRODUCTION COMPANY (PA), LLC
EXCO PRODUCTION COMPANY (WV), LLC
EXCO RESOURCES (XA), LLC
EXCO SERVICES, INC.
EXCO MIDCONTINENT MLP, LLC
EXCO PARTNERS GP, LLC
EXCO PARTNERS OLP GP, LLC
EXCO HOLDING MLP, INC.
EXCO LAND COMPANY, LLC
By:    /s/ Tyler Farquharson    
Name:    Tyler Farquharson
Title:    Vice President, Chief Financial Officer     and Treasurer    
EXCO OPERATING COMPANY, LP
By:
EXCO Partners OLP GP, LLC,
its general partner

By:    /s/ Tyler Farquharson    
Name:    Tyler Farquharson
Title:    Vice President, Chief Financial Officer     and Treasurer    


Signature Page to First Amendment to
1.75 Lien Term Loan Credit Agreement

--------------------------------------------------------------------------------







EXCO GP PARTNERS OLD, LP
By:
EXCO Partners GP, LLC,
its general partner

By:    /s/ Tyler Farquharson    
Name:    Tyler Farquharson
Title:    Vice President, Chief Financial Officer     and Treasurer
RAIDER MARKETING, LP
By:
Raider Marketing GP, LLC,
its general partner

By:    /s/ Tyler Farquharson    
Name:    Tyler Farquharson
Title:    Vice President, Chief Financial Officer     and Treasurer
RAIDER MARKETING GP, LLC
By:    /s/ Tyler Farquharson    
Name:    Tyler Farquharson
Title:    Vice President, Chief Financial Officer     and Treasurer


Signature Page to First Amendment to
1.75 Lien Term Loan Credit Agreement

--------------------------------------------------------------------------------







WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
By:    /s/ Meghan H. McCauley    
Name:    Meghan H. McCauley
Title: Vice President


Signature Page to First Amendment to
1.75 Lien Term Loan Credit Agreement

--------------------------------------------------------------------------------







WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee
By:    /s/ Meghan H. McCauley    
Name:    Meghan H. McCauley
Title: Vice President




Signature Page to First Amendment to
1.75 Lien Term Loan Credit Agreement